DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 December 2020 was filed before the mailing of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
Applicant’s amendments, filed 5 April 2021, to claims 71, 74, 77-80, 87, and 92 are acknowledged by the Examiner. Additionally, Applicant cancelled claims 90-91 and added new claims 93-94. Claims 1-70 and 81-86 were previously cancelled.
Allowable Subject Matter
Claims 71-80, 87-89, and 92-94 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Christopher Rothe on 9 September 2021.
The application has been amended as follows:
Claim 71 has been amended as follows:
Line 6 before helix “the” has been deleted.
Line 6 before helix --a-- has been added.
Claim 72 has been amended as follows:
Line 2 after configured to attach to the “auricular structure” has been deleted.
Line 2 after configured to attach to the --outer ear-- has been added.
Claim 74 has been amended as follows:
Line 2 before position “a” has been deleted.
Line 2 before position --the-- has been added.
Claim 77 has been amended as follows: 
Line 4 before position “a” has been deleted.
Line 4 before position --the-- has been added.
Claim 78 has been amended as follows:
Line 3 before position “a” has been deleted.
Line 3 before position --the-- has been added.
Claim 79 has been amended as follows:
Line 2 before hook material “a” has been deleted.
Line 2 before hook material ---one of said-- has been added.
Lines 2-3 before loop material “a” has been deleted.
Lines 2-3 before loop material --said-- has been added.
Line 5 before position “a” has been deleted.
Line 5 before position --the-- has been added.
Claim 80 has been amended as follows:
Line 9 before dermal surface
Line 9 before dermal surface --a-- has been added.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.
Regarding claim 71, the closest prior art of record is US 2010/0204793 A1 to Byrd, et al..
Byrd, et al. teaches an auricular support system for correcting an auricular deformity on an outer ear of a human subject, the auricular support system comprising: a first substrate configured to attach to a dermal surface around the posterior side of the outer ear of the human subject; a second substrate configured to project transversely from the dermal surface and first substrate, the second substrate comprising a curved shape for curving around the helix of the outer ear; at least one splint configured to attach to the outer ear, to the first substrate, and to the second substrate, the at least one splint configured to hold the outer ear in a desired configuration. 
However, Byrd, et al. does not teach or fairly suggest means for maintaining a position of the at least one splint and the desired configuration of the outer ear relative to the dermal surface.  As Applicant invoked 112f with this means plus function limitation the specification was consulted and requires the corresponding structure/materials to perform the function: “hook and loop material in combination with a mold material that can embed in the hook and loop material, see explicitly instant applications specification paragraphs [0025, 0035, 0044]”. Byrd, et al. does not teach or fairly suggest these limitations.
Claims 72-79 and 93-94 are dependent from claim 71 and therefore include the allowable limitations of claim 71.
Regarding claim 80, 
Byrd, et al. teaches an auricular support system for correcting an auricular deformity on an outer ear of a human subject, the auricular support system comprising: a first substrate; a second substrate projecting transversely from the first substrate, the second substrate comprising a curved shape; at least one splint attached directly to the first substrate and directly to the second substrate, the at least one splint configured to hold the outer ear in a desired configuration.
However, Byrd, et al. does not teach or fairly suggest means for maintaining a position of the at least one splint and the desired configuration of the outer ear relative to a dermal surface.  As Applicant invoked 112f with this means plus function limitation the specification was consulted and requires the corresponding structure/materials to perform the function: “hook and loop material in combination with a mold material that can embed in the hook and loop material, see explicitly instant applications specification paragraphs [0025, 0035, 0044]”. Byrd, et al. does not teach or fairly suggest these limitations.
Regarding claim 87, the closest prior art of record is US 2010/0204793 A1 to Byrd, et al..
Byrd, et al. teaches an auricular support system for correcting an auricular deformity on an outer ear of a human subject, the auricular support system comprising: a first substrate configured to attach to a dermal surface adjacent to the outer ear; a second substrate configured to be attached to and project transversely from the first substrate, the second substrate comprising a curved shape for curving around a portion of the outer ear; at least one splint configured to attach to and apply force to the outer ear, the at least one splint configured to hold the outer ear in a desired configuration.
However, Byrd, et al. does not teach or fairly suggest means for maintaining a position of the at least one splint and the desired configuration of the outer ear relative to the dermal surface.  As Applicant invoked 112f with this means plus function limitation the specification was 
Claims 88-89 and 92 are dependent from claim 87 and therefore include the allowable limitations of claim 87.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/RACHEL A BEREZIK/Examiner, Art Unit 3786      


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786